DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, see pages 5-6, filed 12/23/2020, with respect to claims 1-5 and 7 have been fully considered and are persuasive.  Applicant's amendment overcomes the rejection under 35 USC 103(a) in the Office Action mailed on 9/28/2020.
3.	Applicant's amendment filed on 12/23/2020 has been considered and entered for the record.
4.	The Examiner acknowledges that applicants have filed a Terminal Disclaimer in response to the obviousness type double patenting rejection, the terminal disclaimer has been approved and the rejections are now moot.

Reasons for Allowance
5.	Claims 1-5 and 7-11 are allowed and have been re-numbered 1-10.
The following is an examiner’s statement of reasons for allowance: 
As for claims 1 and 7, the prior art of record fails to anticipate or suggest or render obvious a redox flow battery comprising a catholyte comprising an electrochemically active material and a supporting electrolyte; an anolyte comprising an electrochemically active material and a supporting electrolyte; a catholyte storage tank for storing catholyte; an anolyte storage tank for storing anolyte; a power cell arranged for catholyte and anolyte to immiscibly coexist within the power cell and be immiscible at .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723